Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 12/29/21 and examiner's initiative interview held on 02/01/22.
Claims 8-24 & 31-50 are under examination.
Claims 1, 8, 13 & 20 are previously amended, claims 25-30 are previously canceled and claims 31-36 are newly added.
Claims 8 & 20 are currently amended and claims 1-7 are currently cancelled and claims 37-50 are currently added as set forth below.
Claims 1-7 & 25-30 are cancelled. 


CLAIM INTERPRETATION

7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “means for transmitting...”, “means for starting...” means for retransmitting…” and “means for initiating “in claim 46.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Figure , Para. 0009 & 0044) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
10.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Howarah George (Reg. No. 72, 012) on 02/01/21.
11.	The claims (1-8, 20 & 37-50) are amended as follow:
1-7.	(Currently Canceled).
8. 	(Currently Amended) The method of wireless communication performed by a user equipment (UE), comprising: 
transmitting a beam failure recovery scheduling request (BFR-SR) to a primary cell (PCell) or a primary secondary cell (PSCell) base station based at least in part on detecting a beam failure associated with a secondary cell (SCell) link between the UE and an SCell base station; 
starting a timer based at least in part on transmitting the BFR-SR; and 
retransmitting the BFR-SR based at least in part on the timer expiring prior to one or more of: 
the UE receiving a response to acknowledge the BFR-SR and schedule transmission of a medium access control (MAC) control element (MAC-CE) including information to recover from the beam failure, or 
the UE transmitting the MAC-CE; and
[[:]] the timer has expired prior to the UE transmitting the MAC-CE including the information to recover from the beam failure and prior to the UE receiving the response to acknowledge the retransmitted BFR-SR
.
20.	(Currently Amended) A user equipment (UE) for wireless communication, comprising:
a memory; and
one or more processors coupled to the memory, the one or more processors configured to:
transmit a beam failure recovery scheduling request (BFR-SR) to a primary cell (PCell) or a primary secondary cell (PSCell) base station based at least in part on detecting a beam failure associated with a secondary cell (SCell) link between the UE and an SCell base station;
start a timer based at least in part on transmitting the BFR-SR;
retransmit the BFR-SR based at least in part on the timer expiring prior to one or more of:
the UE receiving a response to acknowledge the BFR-SR and schedule transmission of a medium access control (MAC) control element (MAC-CE) including information to recover from the beam failure, or
the UE transmitting the MAC-CE; and
initiating a random access channel (RACH) procedure to recover from the beam failure based at least in part on determining that[[:]] the timer has expired prior to the UE transmitting the MAC-CE including the information to recover from the beam failure and prior to the UE receiving the response to acknowledge the retransmitted BFR-SR
.
Newly Added) The method of claim 8, wherein initiating the RACH procedure to recover from the beam failure is further based at least in part on determining that a quantity of BFR-SR transmission attempts satisfies a threshold.  
38.	(Newly Added) The method of claim 8, wherein initiating the RACH procedure to recover from the beam failure is further based at least in part on determining that a quantity of BFR-SR transmission attempts satisfies a threshold.  
39. 	(Newly Added) The UE of claim 20, wherein, to initiate the RACH procedure to recover from the beam failure, the one or more processors are configured to: 
initiate the RACH procedure to recover from the beam failure based at least in part on determining that: 
the timer has expired prior to the UE transmitting the MAC-CE including the information to recover from the beam failure and prior to the UE receiving the response to acknowledge the retransmitted BFR-SR, and 
a quantity of BFR-SR transmission attempts satisfies a threshold. 
40. 	(Newly Added) A non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to:
transmit a beam failure recovery scheduling request (BFR-SR) to a primary cell (PCell) or a primary secondary cell (PSCell) base station based at least in part on detecting a beam failure associated with a secondary cell (SCell) link between the UE and an SCell base station;
start a timer based at least in part on transmitting the BFR-SR;
retransmit the BFR-SR based at least in part on the timer expiring prior to one or more of:
the UE receiving a response to acknowledge the BFR-SR and schedule transmission of a medium access control (MAC) control element (MAC-CE) including information to recover from the beam failure, or
the UE transmitting the MAC-CE; and
initiate a random access channel (RACH) procedure to recover from the beam failure based at least in part on determining that the timer has expired prior to the UE transmitting the MAC-CE including the information to recover from the beam failure and prior to the UE receiving the response to acknowledge the retransmitted BFR-SR.
41. 	(Newly Added) The non-transitory computer-readable medium of claim 40, wherein the one or more instructions further cause the UE to:
transmit the MAC-CE including the information to recover from the beam failure in one or more uplink messages associated with the RACH procedure.
42. 	(Newly Added) The non-transitory computer-readable medium of claim 40, wherein the RACH procedure is initiated over one or more of a PCell or a PSCell associated with the SCell associated with the beam failure.
43. 	(Newly Added) The non-transitory computer-readable medium of claim 40, wherein the RACH procedure is a contention-free RACH procedure based at least in part on the UE having a configured contention-free random access resource.
44. 	(Newly Added) The non-transitory computer-readable medium of claim 40, wherein the RACH procedure is a contention-based RACH procedure.
Newly Added) The non-transitory computer-readable medium of claim 40, wherein initiating the RACH procedure to recover from the beam failure is further based at least in part on determining that a quantity of BFR-SR transmission attempts satisfies a threshold.
46. 	(Newly Added) An apparatus for wireless communication, comprising:
means for transmitting a beam failure recovery scheduling request (BFR-SR) to a primary cell (PCell) or a primary secondary cell (PSCell) base station based at least in part on detecting a beam failure associated with a secondary cell (SCell) link between the apparatus and an SCell base station;
means for starting a timer based at least in part on transmitting the BFR-SR;
means for retransmitting the BFR-SR based at least in part on the timer expiring prior to one or more of:
the apparatus receiving a response to acknowledge the BFR-SR and schedule transmission of a medium access control (MAC) control element (MAC-CE) including information to recover from the beam failure, or
the apparatus transmitting the MAC-CE; and
means for initiating a random access channel (RACH) procedure to recover from the beam failure based at least in part on determining that the timer has expired prior to the apparatus transmitting the MAC-CE including the information to recover from the beam failure and prior to the apparatus receiving the response to acknowledge the retransmitted BFR-SR.
47. 	(Newly Added) The apparatus of claim 46, further comprising:
means for transmitting the MAC-CE including the information to recover from the beam failure in one or more uplink messages associated with the RACH procedure.
Newly Added) The apparatus of claim 46, wherein the RACH procedure is initiated over one or more of a PCell or a PSCell associated with the SCell associated with the beam failure.
49. 	(Newly Added) The apparatus of claim 46, wherein the RACH procedure is a contention-based RACH procedure.
50. 	(Newly Added) The apparatus of claim 46, wherein initiating the RACH procedure to recover from the beam failure is further based at least in part on determining that a quantity of BFR-SR transmission attempts satisfies a threshold.



Response to Arguments
12.	Applicant’s amendment filed on 12/29/21, with respect to claims 8-24 & 31-50 are rejected under 35 U.S.C. 103 have been fully considered. Therefore, the 35 U.S.C. 103 rejections have been withdrawn.
13.	Applicant amendment filed on 12/29/21, with regards claim objection (Claim 1, 13, 25 & 28) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.


Allowable Subject Matter
14.	Claims 8-24 & 31-50 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Xu et al. 2021/0028912 A1 (Title: Bandwidth part switching for sidelink communication) (See FIG. 18, Para. 0106 & 0138).
B.	Babaei et al. 2021/0014010 A1 (Title: HARQ feedback) (See abstract, Para. 0215, 0268 & 0289).
C.	Sengupta et al. 2020/0383167 A1 (Title: Beam failure recovery in secondary cells) (See abstract, Para. 0014-0015 & 0062).


16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469